Catalyst Paper Corporation 2nd Floor, 3600 Lysander Lane Richmond, British Columbia Canada V7B 1C3 Tel:604 247 Fax:604 247 News Release April 29, Catalyst mills restructure as fibre, cost pressures intensify Richmond, (BC) – Catalyst Paper announced today that workforce reductions will occur at its two largest mills as the company adjusts to rising input costs and a relentless fibre shortage made worse by recent sawmill closures. At Elk Falls mill in Campbell River, reductions will affect approximately 145 hourly and staff employees as the No. 1 paper machine, which was curtailed last September, is indefinitely idled. At the Crofton mill in North Cowichan, approximately 82 positions will be reduced as the operation takes steps to bring its overall cost structure closer to best-quartile performance. “The Elk Falls mill has been most affected by fibre and market dynamics to date. With the permanent closure of the TimberWest and other sawmills taking curtailment, the potential to restart No. 1 paper machine in the foreseeable future has disappeared,” said Richard Garneau, president and chief executive officer. “We appreciate this is not welcome news for employees or the community, however, we need to make the best possible use of available fibre supply to support our most profitable business.” Costs to implement the measures announced today are estimated to not exceed $4 million and are expected to be significantly offset by manpower efficiency savings as the company continues to focus on achieving a best quartile labour cost benchmark of $80 per tonne. “We have talked openly and often with employees about the pressures on the business, what it will take for Catalyst mills to be low-cost producers, and the steps the company must take to become profitable in a brutally competitive market,” Mr.
